ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a retrofit electric vehicle charging station, and a method for retrofitting an existing pole to add at least one electric vehicle charging station, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-19, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a custom EV charging station base comprising a secure, substantially hollow enclosure interposed between the pole to be retrofit and an existing buried anchor base to which the pole is initially secured; and 
at least one EV charging station built into the EV charging station base, the at least one EV charging station configured for protected connection within the EV charging station base to a source of electrical energy and to permit the charging of an electric vehicle from the exterior of the EV charging station base.

4.         With respect to claim 20, the prior art made of record fails to teach the combination of steps recited in claim 20, including the following particular combination of steps as recited in claim 20, as follows:

affixing a base of the pole to a top end of the EV charging station base such that the EV charging station base is securely interposed between the pole and the anchor base; and connecting the at least one EV charging station to a source of electrical energy at a point within the EV charging station base; and 
wherein an electric vehicle may be charged by the at least one EV charging station from outside the EV charging station base. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851